Citation Nr: 1548066	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  13-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disability, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disability, and if so, whether service connection may be granted.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of reopening the Veteran's claim for service connection for an ear disability has been raised by the record in the Veteran's February 2015 memorandum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection low back, right knee, and left knee disabilities and in a January 2007 letter, notified him of the determination and of his appellate rights, but he did not appeal the determination and the decision became final.  

2.  The evidence presented since the January 2007 denial raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.

3.  The evidence presented since the January 2007 denial raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right knee disability.

4.  The evidence presented since the January 2007 denial raises a reasonable possibility of substantiating the Veteran's claim of service connection for a left knee disability.

5.  The preponderance of the evidence shows that the Veteran's low back disability was not present in service or until many years thereafter and is not related to service or to an incident of service.

6.  The preponderance of the evidence shows that the Veteran's right knee disability was not present in service or until many years thereafter and is not related to service or to an incident of service.

7.  The preponderance of the evidence shows that the Veteran's left knee disability, was not present in service or until many years thereafter and is not related to service or to an incident of service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's claims of entitlement to service connection for low back, right knee, and left knee disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2015).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in July 2010 that informed the Veteran of the evidence necessary to reopen a previously denied claim and establish entitlement to service connection.  It also informed him of the information that he should provide, and VA's duty to assist in obtaining evidence for his claim.  The letter met the notification requirements set out for claims to reopen and for service connection.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available records and lay statements have been obtained, and the Veteran was provided a VA examination in November 2012, covering his knee and back disabilities.

The November 2012 VA examination for the Veteran's knee and back disabilities is adequate.  The examiner used his expertise to draw conclusions from the totality of the evidence, and his report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale on the Veteran's right knee and low back injuries.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the November 2012 examination, the examiner did not provide an opinion on the Veteran's reported left knee injury.  The only evidence that the Veteran suffered an event, injury or disease in service pertaining to his left knee is the Veteran's own statement.  However, the Board does not find this credible because his report is inconsistent with his earlier account given by the Veteran for the purpose of treatment.  Without credible evidence of an in-service occurrence related to the Veteran's left knee, no medical opinion is necessary on that issue.  Therefore, the opinion is adequate because the issue of a left knee disability can be resolved without medical analysis of the etiology of the Veteran's current left knee condition.  See 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis: New and Material Evidence

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The Veteran did not file a notice of disagreement with the January 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the January 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

New and Material Evidence: Low back, right knee, and left knee disabilities

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claims for service connection for his low back, right knee, and left knee disabilities.  The RO previously denied his claim in January 2007 because of a lack of evidence showing a nexus between the Veteran's active service and his current disabilities.

In July 2010, the Veteran submitted a Statement in Support of Claim contending that he has been having problems with his low back since an injury in service in 1977.  He describes an incident which led to an injury in the same location as his current injury.  The Veteran also submitted records, including treatment records from private doctors and Social Security records from a May 1999 decision, showing the Veteran's history of diagnosis and treatment for knee disabilities.  

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the Veteran's lay statements are presumed credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the Veteran's statements, medical treatment records, and Social security records were not before the RO at the time of the January 2007 denial, and relate to unestablished facts necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening these claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis: Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Analysis: Credibility

In his February 2015 Memorandum, the Veteran contends that "his military training and duties cause or contribute to his Bilateral Knee and Back conditions."  Service Treatment Records (STRs) from April 1977 show the Veteran receiving treatment for a backache, and records from May 1977 show him receiving treatment for right knee pain, diagnosed as "? Tendonitis." 

The Veteran provides a March 10, 2006 statement from a private physician, Dr. McKay, stating "he has various medical problems which predate his care here and date clearly back to his military tenure," referring to musculoskeletal and back pain.  

The Board finds that the credibility of the Veteran's statement as to the onset of his disabilities is outweighed by more probative evidence to the contrary.  In a Statement in Support of Claim in July 2010, the Veteran asserts that he has been having back problems since 1977.  However, post-service records of the Veteran's treatment for a series of non-service-related back injuries repeatedly recite the Veteran's medical history, and in no case does the Veteran or his doctor ascribe his injury to an in-service incident.  

For example, in a December 1998 note from another private physician, Dr. Singer, to Dr. McKay, the history given refers to the Veteran's back problems as beginning with an injury at work in the 1980s.  In a November 1993 medical history taken by Dr. Elsner, a third private physician, the Veteran reported that he injured his back in a car accident in February 1992 and injured his back at work again in October 1993.  No mention is made of the in-service injury or of problems beginning in the 1970s.  The Board finds that the probative value of statements made to doctors for the purpose of seeking treatment outweigh the value of statements the Veteran has since the onset of his claim for service connection that attribute his injuries to service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The statements made by Dr. McKay, the Veteran's physician, necessarily lack probative value for the same reason.  Dr. McKay's statements are reliant on the Veteran's own report of his history, and since the Board has found the Veteran's report to be unreliable, evidence based on them suffers from the same problem.

After reviewing the record, the Board finds that the Veteran's statements that his disability is related to service is contradicted by more probative evidence, and that Dr. McKay's statements are of limited probative value. 

Service Connection for a Low back Disability

The Veteran provides a March 15, 2006 statement from a VA doctor who notes that the Veteran is currently being treated for back pain, and that the record shows that the Veteran also had back pain in the 1977 STR.  The VA doctor states:

At [the Veteran's] request I am attesting to the chronic and debilitating nature of his back pain for which I am treating him with pain medications.  I have reviewed his prior work-ups from his time in the military including records from 1977 at Pope Air Force Base which indicate the patient had back pain at that time, and also examined him again at his visit with me today.  I attest that his back pain is significant and requires significant pain control with medication.
      
In a follow-up letter in June 2006, the same doctor adds that "His current back [pain] is consistent with the reported nature of his injury which occurred in the military in 1977."  The VA doctor does not directly opine on the etiology of the Veteran's current disabilities, nor suggest any connection between the record from 1977 and his current problem other than that they are "consistent."  This statement is too equivocal to provide evidence as to the existence of a nexus between the Veteran's in-service injury and his current disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In the Veteran's November 2012 VA Compensation and Pension (C&P) examination, the VA examiner reviewed the Veteran's case file, and articulated an etiological opinion using unambiguous language, with his reasoning stated for the Board to review.  He acknowledged the Veteran's 1977 in-service injury, but then opined that "One episode of 'mild L-S strain' does not cause multi-level degenerative disc disease of the low back."  He then describes multiple post-service back injuries, including the 1992 and 1993 injuries described above, and a 1986 slip on ice reported by the Veteran.  He concludes that the Veteran's back disability is less likely than not incurred in or caused by service. 

Based on all of the above, the Board finds that the only evidence of significant probative value towards the etiology of the Veteran's low back disability is the November 2012 VA C&P examination, which finds it less likely than not that the Veteran's disability was incurred in or caused by service.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) (The Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.)  Therefore, a grant of service connection is not warranted.  Reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for a low back disability is denied.


Service Connection for Right Knee Disability

The Veteran contends that "his military training and duties cause or contribute to his Bilateral Knee and Back conditions."  A STR from May 1977 shows him receiving treatment for right knee pain, diagnosed as "? Tendonitis." 

The Board acknowledges that the Veteran has a current disability.  The evidence includes VA and private treatment records in which the Veteran's knee disability is confirmed, including a VA exam from December November 2012 which includes a diagnosis of degenerative arthritis of both knees.  However, the most probative evidence does not support a nexus between the Veteran's service and his right knee disability, and therefore is against a grant of service connection.

In a February 1998 treatment record, the Veteran stated for his treatment history that "over the past number of months he has developed problems with his knees hurting. He states that this started in September."  Once again, the Board assigns this statement, made to a doctor for the purpose of treatment, greater probative value than more recent statements made by the Veteran.  See Rucker v. Brown, 10 Vet. App. 67.

In his November 2012 C&P examination, the examiner concluded that it was less likely than not that the Veteran's current right knee condition was the result of the Veteran's in-service injury.  He stated that a single episode of tendonitis "does not cause degenerative arthritis of the right knee."  

The preponderance of the evidence does not support a nexus between the Veteran's service and his right knee disability, and therefore is against a grant of service connection.  Reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for a right knee disability is denied.

Service Connection for Left Knee Disability

The Veteran claims service connection for a left knee disability.  Service connection requires an in-service incurrence or aggravation of a disease or injury.  In this case, the record does not show any injury to his left knee in service.  The May 18, 1977 STR refers to an injury to the Veteran's right knee, not left.  The only evidence of an in-service event pertaining to the Veteran's left knee is the Veteran's statement, which the Board finds lacks probative value as discussed above.

The most preponderance of the evidence does not show that there is an in-service event involving the Veteran's left knee which could have led to his current disability.  Therefore, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for a left knee disability is denied.


ORDER

The claim of entitlement to service connection for a low back disability is reopened, and, to this extent only, the appeal is granted.

Service connection for a low back disability is denied.

The claim of entitlement to service connection for a right knee disability is reopened, and, to this extent only, the appeal is granted.

Service connection for a right knee disability is denied.

The claim of entitlement to service connection for a left knee disability is reopened, and, to this extent only, the appeal is granted.

Service connection for a left knee disability is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


